BARFIELD, Judge.
In this appeal from a final judgment of dissolution of marriage, we affirm the trial court’s denial of credit to the husband for monies he was ordered to spend on the marital home, the exclusive possession of which was awarded to the wife. Pastore v. Pastore, 497 So.2d 635 (Fla.1986). However, the failure to specify the period of the wife’s exclusive occupancy of the marital home or the specific conditions which will terminate that exclusive occupancy requires remand to the trial court for clarification and amendment of the judgment. Duncan v. Duncan, 379 So.2d 949 (Fla.1980); Warren v. Warren, 480 So.2d 707 (Fla. 5th DCA 1986).
Affirmed, in part, and reversed, in part, and remanded to the trial court for further proceedings consistent with this opinion, including a de novo hearing on the issue of exclusive occupancy, if necessary.
NIMMONS and MINER, JJ., concur.